                                                                                                       12



                                                                          FILED
 1
                                                                          Jul182019
 2
                                                                    CLERK, U.S. DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA
 3                                                               BY         s1 mariar       DEPUTY

 4

 5                              UNITED STATES DISTRICT COURT

 6                           SOUTHERN DISTRICT OF CALIFORNIA

 7    UNITED STATES OF AMERICA,                       Case No.        '19CR2738AJB
 8                              Plaintiff,            INFORMATION
 9         v.                                         Title 21, U.S.C.,
                                                      Secs. 952 and 960 - Importation
10    PRISCILLA GONZALEZ,                             of Cocaine (Felony)
11                              Defendant.
12

13        The United States Attorney charges:

14        On    or   about   June    18,   2019,    within   the         Southern        District      of

15   California,      defendant,      PRISCILLA       GONZALEZ,           did       knowingly         and

16   intentionally     import    5   kilograms     and   more,      to    wit:         approximately

17   36.90 kilograms     (81.35 pounds) of a mixture and substance containing a

18   detectable amount of cocaine, a Schedule II Controlled Substance,                               into

19   the United States from a place outside thereof; in violation of Title 21,

20   United States Code, Sections 952 and 960.

          DATED:     7/18/19
21

22                                                 ROBERTS. BREWER, JR.
                                                   United States Attorney
23

24
                                                   ANDREW L. LIAO
25
                                                   Assistant U.S. Attorney
26

27

28   ALL:sc:7/8/2019
